 149324 NLRB No. 20TEAMSTERS LOCAL 1717 (S. ROSENTHAL & CO.)1The effective dates of the collective-bargaining agreement be-tween the Employer and Mailers are March 1, 1996, to February 29,2000. The effective dates of the collective-bargaining agreement be-
tween the Employer and Local 508 are April 1, 1995, to March 31,
2001.2A ‚‚saddle-stitch™™ binder binds publications by placing staples inthe fold or backbone of the publication. This binding method is dif-
ferent from that performed by the ‚‚perfect binder,™™ which does not
use staples.Cincinnati Mailers™ Union No. 1717, affiliated withInternational Brotherhood of Teamsters, AFLŒ
CIO and S. Rosenthal & Company, Inc. andGraphic Communications International Union,
Local 508, OKI, AFLŒCIOŒCLC. Case 9ŒCDŒ478July 31, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charge in this Section 10(k) proceeding wasfiled November 19, 1996, by S. Rosenthal & Com-
pany, Inc., the Employer, alleging that Cincinnati
Mailers™ Union No. 1717, affiliated with International
Brotherhood of Teamsters, AFLŒCIO (Mailers), vio-
lated Section 8(b)(4)(D) of the National Labor Rela-
tions Act by engaging in proscribed activity with an
object of forcing the Employer to assign certain work
to employees it represents rather than to employees
represented by Graphic Communications International
Union, Local 508, OKI, AFLŒCIO (Local 508). The
hearing was held December 13, 1996, before Hearing
Officer Patricia Rossner Fry.The National Labor Relations Board affirms thehearing officer™s rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.I. JURISDICTIONThe parties stipulated, and we find, that the Em-ployer, an Ohio corporation, with a place of business
in Cincinnati, Ohio, is engaged in the production and
sale of various printed materials at its Cincinnati, Ohio
location. During the 12 months prior to the hearing, a
representative period, the Employer sold goods valued
in excess of $50,000 to customers outside the State of
Ohio. The parties also stipulated, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that Mailers and
Local 508 are labor organizations within the meaning
of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of the DisputeAt its facility in Cincinnati, Ohio, the Employer per-forms printing and other functions to produce and dis-
tribute various publications and catalogs across the
United States. At its Cincinnati facility the Employer
has collective-bargaining agreements with both Mailers
and Local 508.1The employees represented by Local508 work in the Employer™s bindery department, per-forming functions associated with the binding of the
Employer™s printed publications. The employees rep-
resented by Mailers work in the mailing department.In August 1996, the Employer began to print amonthly lottery publication on behalf of the New York
Lottery. No formal contract was signed between the
Employer and the New York Lottery, but the Em-
ployer continues to produce approximately 1 million
copies of the publication on a monthly basis.The lottery publication is bound on the ‚‚10-pocketMueller,™™ which is an automated saddle-stitch binding
machine.2After the components, or ‚‚signatures,™™ ofthe lottery publication are printed in the Employer™s
pressroom by members of another union, Local 508
members bring bundles of the two signatures to the
Mueller binder and hand-feed the signatures into the
pockets of the Mueller binder. The Mueller binder
drops one signature on top of the other signature to
form a booklet containing two publications. The
Mueller then moves the product down the line to the
stapler, which puts two staples in the backbone. The
double booklet then continues to the in-line cutting
mechanism, which trims the edges of the booklet and
then cuts the double booklet in half to form two publi-
cations. A finished product then emerges from the
Mueller binder. The next step in the operation is the
‚‚static-inducer,™™ which sends electrical charges into
the stacks of booklets so they will cling together for
the strapping process. The next station on the Mueller
binder is an in-line stacker, the final operation on that
equipment, which stacks the finished booklets into 50-
booklet stacks. Like the stitcher and the static-inducer,
the stacker is operated by Local 508 employees.The stacks of booklets emerge from the stacker andcontinue on a conveyor belt to a different piece of pro-
duction equipment called the strapper. The strapper is
a moveable piece of equipment that is added to the
Mueller binder to produce the lottery publication only.
The strapper puts plastic straps on each 50-booklet
stack to hold the stacks together. Currently, Mailers-
represented employees oversee the operation of the
strapping machines.After the strapping is complete, the stacks continueon the conveyor belt to the shrink wrap machine. The
shrink wrapper, which is another piece of moveable
equipment attached to the Mueller binder only for the
lottery publication, uses a heat process to place a plas-
tic shrink wrap on the stack. The shrink wrapper is op-
erated by Mailers-represented employees. The con-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00149Fmt 0610Sfmt 0610D:\NLRB\324.015APPS10PsN: APPS10
 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
veyor then moves the stack to another Mailers-rep-resented employee, who applies a fourth class U.S.
mailing label to the stack in a semiautomatic process.
After applying the mailing labels, the employee takes
the shrink-wrapped bundle from the belt and stacks it
on a wooden skid or pallet. When the pallet is full, ei-
ther the mailer or a material handler takes the palletto the front dock, where it is loaded by material han-
dlers onto U.S. Postal Service trucks for delivery to the
bulk mail center.Initially, the New York Lottery officials specifiedthat the completed booklets were to be shipped by
United Parcel Service (UPS) to the sales agents, and
in August the Employer shipped the first month™s sup-
ply of booklets via UPS. Because the product was ini-
tially shipped rather than mailed, the Employer as-
signed the preparation for transport work to employees
represented by Local 508. Thus, for the first shipment,
Local 508 employees operated the strapper and the
shrink wrapper, in addition to the Mueller binder. In
September, the New York Lottery officials decided to
change the method of delivery from UPS to fourth
class U.S. mail. At that point, the Employer reassigned
the preparation for transport work (i.e., the operation
of the strapper and the shrink wrapper) to the employ-
ees represented by Mailers, because the product was to
be ‚‚mailed™™ via fourth class mail rather than
‚‚shipped.™™ The Employer claims it relied on the juris-
dictional language in the parties™ respective collective-
bargaining agreements in making the reassignment.On September 13, 1996, Mailers grieved the initialassignment of the operation of the strapper and the
shrink wrapper to employees represented by Local 508.
By letter dated September 17, 1996, the Employer ex-
plained to Mailers its reasons for assigning the work
to Local 508, stating that ‚‚the method of shipment is
the appropriate determining factor.™™ The Employer in
this letter also stated that if the delivery method for the
lottery publications was changed to fourth class U.S.
mail in late September, as expected, the work would
be reassigned to employees represented by Mailers. A
copy of this letter was sent to Local 508.When the New York Lottery officials instructed theEmployer to change the method of delivery to fourth
class U.S. mail later in September, the Employer reas-
signed the work of shrink-wrapping and strapping to
employees represented by Mailers. In a letter to the
Employer dated October 25, 1996, Local 508 claimed
jurisdiction over the work regardless of the delivery
method. On November 11, 1996, Local 508 filed a
grievance under its collective-bargaining agreement,
protesting the Employer™s assignment of the disputed
work to Mailers-represented employees. By letter dated
November 12, 1996, Mailers notified the Employer
that if the work in dispute was taken from employees
it represented and reassigned to employees representedby Local 508, Mailers would strike to enforce its claimto the work. On receipt of this letter from Mailers, the
Employer filed a Section 8(b)(4)(D) charge against
Mailers with the Board.B. Work in DisputeThe disputed work consists of work beyond the Sad-dle Binder at the Employer™s Cincinnati, Ohio bindery
plant, involving shrink wrapping and strapping of pub-
lications for the New York Lottery which are mailed
to the customer.C. Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to employees represented by Mail-
ers based on its collective-bargaining agreements with
the Unions, its preference and assignment of the work,
the skills of the employees, and efficiency of oper-
ations. Mailers agrees with the Employer™s position.Local 508 contends that the disputed work should beawarded to employees represented by Local 508 based
on the parties™ collective-bargaining agreements and
the Employer™s past practice.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute.It is undisputed that in response to information thatLocal 508 had filed a grievance protesting the assign-
ment of the work in dispute to employees represented
by Mailers, Mailers notified the Employer by letter
dated November 12, 1996, that if the work in dispute
was assigned to employees represented by Local 508,
Mailers would strike to enforce its claim to the work.
Thus, we find reasonable cause to believe that a viola-
tion of Section 8(b)(4)(D) has occurred. The parties
stipulated that there exists no agreed-on method for
voluntary adjustment of the dispute which would be
binding on all the parties within the meaning of Sec-
tion 10(k) of the Act. Accordingly, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00150Fmt 0610Sfmt 0610D:\NLRB\324.015APPS10PsN: APPS10
 151TEAMSTERS LOCAL 1717 (S. ROSENTHAL & CO.)3In so finding, we do not rely on Mailers™ argument that the fol-lowing language in sec. 3(a) of its contract with the Employer is
controlling: ‚‚any work beyond the trimmers on the Perfect Binder
that involves publications or commercial work that is tied or shrink-
wrapped and is mailed or distributed to newsstands....™™ Mailersnotes that consistent with this language, the Board, in a prior case
involving the same parties as here, Cincinnati Mailers Union No. 17,265 NLRB 1052 (1982), awarded to employees represented by Mail-
ers the work in dispute there consisting of tying and shrink wrapping
publications produced on the Harris Perfect Binder. We find that the
above contract provision, as well as the prior case, are not control-
ling here because both involve specific contract language concerning
the Perfect Binder, a piece of machinery that is not involved in the
instant case. In the instant case, there is no corresponding specific
language covering the strapping or shrink wrapping of publications
bound on the Mueller saddle-stitch binder, the machine that is in-
volved in this dispute.The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThere is no evidence that either Union has been cer-tified by the Board as the collective-bargaining rep-
resentative of a unit of the Employer™s employees. The
Employer has collective-bargaining agreements with
both Mailers and Local 508, and each Union claims
that its contract covers the work in dispute.The work jurisdiction of Mailers is set forth in sec-tion 3(a) of its collective-bargaining agreement with
the Employer. Section 3(a) states in relevant part:All work pertaining to mailing and/or dispatching,such as addressing, stamping, labeling, bundling
or wrapping, preparing lists or wrappers, ...

handling of bundles or mail sacks; tying, sacking,
inserting or dispatching of papers, envelopes or
magazines, whether done by hand or power ma-
chine ... any work beyond the trimmers on the

Perfect Binder that involves publications or com-
mercial work that is tied or shrink-wrapped and is
mailed or distributed to newsstands is part of the
mailing craft and will be under the jurisdiction of
the Mailers.The work jurisdiction of Local 508 is set forth at ar-ticle 6.1 of its current collective-bargaining agreement
with the Employer. Article 6.1 provides:All shipping work now being performed by bind-ery helpers and all bindery work and equipment
in operation on the date of this agreement, includ-
ing but not limited to such work (by hand or ma-
chine) as folding, cutting, gathering, stitching,
trimming, perforating, punching, round cornering,
scoring, hand work, gluing, inserting, collating,
padding, stuffing, tying and wrapping shall be
under the jurisdiction of the Union. Only mem-
bers of the bargaining unit shall perform work
under the jurisdiction of the Union.Article 25.1 of the current agreement between theEmployer and Local 508 further provides:Any new equipment or improvements installed orattached to existing equipment in the bindery shall
be subject to the Union™s jurisdiction.The testimony presented by the Employer at thehearing established that the Employer interpreted these
provisions to give jurisdiction to Local 508 for work
involving preparation of the finished product for ship-ping, i.e., transport to the customer by common or pri-vate carrier, and jurisdiction to Mailers for work in-
volving preparation of the finished product for mailing,such as here. We find that the Employer™s interpreta-
tion of these provisions in making work assignments isconsistent with the language in the respective collec-tive-bargaining agreements.Further, we reject Local 508™s argument that its con-tract language at article 25.1, which provides, in part,
that if ‚‚new equipment or improvements [are] ... at-

tached to existing equipment in the bindery™™ that the
work shall be within Local 508™s jurisdiction, requires
an award of the work in dispute to employees rep-
resented by it because the strapper and shrink wrap de-
vices were attached to the existing 10-pocket Mueller
saddle-stitch binder. In this regard, Local 508 argues
that the saddle-stitch binder was operated exclusively
by Local 508-represented employees, and that work
such as strapping and wrapping were already within
Local 508™s jurisdiction. Local 508 thus contends that
the attachment of the strapper and shrink wrap devices
to the existing saddle-stitch binder should be the con-
trolling factor in awarding the work to Local 508-rep-
resented employees, and not the ultimate means of
shipment of the product. We note, however, that article
25.1, as set forth in full above, initially refers specifi-
cally to ‚‚[a]ny new equipment or improvements.™™
Neither the strapper nor the shrink wrapper are new
pieces of equipment; rather, both have been in exist-
ence for a long period of time and have been operated
by employees represented by Mailers. Thus, there is no
basis to conclude that there is new equipment and/or
new processes at issue here so as to invoke article 25.1
of Local 508™s collective-bargaining agreement.Accordingly, we find that the factor of collective-bargaining agreements favors an award of the work to
employees represented by Mailers.32. Employer preference and past practiceSince the New York Lottery officials decided to de-liver the lottery publications via fourth class U.S. mail,
the Employer has assigned the work in dispute to em-
ployees represented by Mailers. The Employer has ex-
pressed a preference for assigning the work in dispute
to those employees based on the method of shipment
utilized. Thus, the factor of Employer preference fa-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00151Fmt 0610Sfmt 0610D:\NLRB\324.015APPS10PsN: APPS10
 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
vors an award of the work to the employees rep-resented by Mailers.The record indicates that Mailers-represented em-ployees have predominantly operated the strapper and
the shrink wrapper involved here, although there was
some testimony that Local 508-represented employees
performed a limited amount of strapping and shrink
wrapping. Further, we reject Local 508™s argument that
because employees it represents have historically ex-
clusively manned the 10-pocket saddle-stitch Mueller
binder, they should be awarded the work on the strap-
ping and shrink wrapping devices here because those
devices are physically attached to the Mueller binder.
In this regard, we note that the strapper and the shrink
wrapper devices are separate pieces of equipment from
the Mueller binder even though they may be tempo-
rarily attached to the Mueller binder for the lotterypublications. Thus, the factor of predominant past prac-
tice favors an award of the disputed work to the em-
ployees represented by Mailers.3. Area and industry practiceThere is no evidence of either area or industry prac-tice on this record. Accordingly, we find that this fac-
tor favors neither group of employees.4. Relative skills and efficiency of operationsThe Employer contends that, in assigning the workin dispute to Mailers-represented employees, it consid-
ered the skills and knowledge they possessed of the
postal regulations governing the mailing of the prod-
uct. The record indicates, however, that the strappingand shrink wrapping of the products are automaticallyperformed by the respective machines, and that the
employee who is overseeing the equipment does not
need particular knowledge of postal regulations to
properly perform his job of ensuring that the machines
are functioning properly. Thus, we find that this factor
favors neither group of employees.ConclusionAfter considering all the relevant factors, we con-clude that the employees represented by Mailers are
entitled to perform the work in dispute. We reach this
conclusion relying on the factors of Employer pref-
erence, predominant past practice, and collective-bar-
gaining agreements. In making this determination, we
are awarding the work to employees represented by
Mailers, not to that Union or its members. The deter-
mination is limited to the controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of S. Rosenthal & Company, Inc., rep-resented by Cincinnati Mailers™ Union No. 1717, affili-
ated with International Brotherhood of Teamsters,
AFLŒCIO are entitled to perform the work beyond the
saddle binder at the Employer™s Cincinnati, Ohio bind-
ery plant, involving shrink wrapping and strapping of
publications for the New York Lottery which aremailed to the customer.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00152Fmt 0610Sfmt 0610D:\NLRB\324.015APPS10PsN: APPS10
